—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 2, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant contends that she resigned as Director of Finance for the Town of Parma, Monroe County, after 11 months of employment due to lack of cooperation, excessive work load and an inability to change illegal practices and procedures in which her employer engaged. No one particular incident caused her to quit. Although she spoke with her supervisor about hiring someone to help with the work, claimant never made any formal complaints regarding the alleged illegal practices nor was evidence of those practices presented at the hearing (see, Matter of Youshock [Catherwood], 28 AD2d 759). The secretary to the Town Supervisor testified that claimant could have continued to work had she not resigned. In fact, claimant admits that after her resignation she applied for a job to assist the new Director. Under the circumstances, substantial evidence exists to support the decision of the Unemployment Insurance Appeal Board that claimant volun*1048tarily quit her job for personal and noncompelling reasons and, therefore, without good cause (see, Matter of Sillan [French Tel. Cable Co. — Levine], 53 AD2d 719; Matter of Logan [Levine], 52 AD2d 679, lv denied 39 NY2d 709; Matter of Wilensky [Catherwood], 33 AD2d 830).
Mikoll, J. P., Yesawich Jr., Mercure and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.